IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00144-CR

BENJAMIN CRAIG LEWIS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-03276-CRF-272


                                      ORDER

      By Order dated September 19, 2013, we granted Lewis’s pro se request for an

extension of time to file his response to his counsel’s Anders brief. We noted that the

motion was not properly served. We warned Lewis that future documents presented to

the Court must be properly served or the documents will be stricken. Based on that

warning, we struck Lewis’s “First Motion for Extension of Time to file Appellants Pro

Se Brief or Response to Ander’s Brief” by Order dated October 10, 2013, because the

motion was not served. (It was actually Lewis’s second motion).
        Lewis has filed another motion for extension of time to file his response to his

counsel’s Anders brief. For the first time, Lewis contends that he never received a copy

of his attorney’s Anders brief. Counsel’s Anders brief indicates that a copy of the brief

was sent to Lewis. Should Lewis require another copy, he should contact his attorney,

Calvin Parks. Lewis also complains that no one has sent him the record for his review.

By letter dated August 29, 2013 the Clerk of this Court advised Lewis how to obtain a

copy of the record: “If you wish to obtain a copy of the record, you must contact the

trial court clerk, whose address is:

        Hon. Marc Hamlin
        District Clerk, Brazos County
        300 E. 26th Street, Suite 1200
        Bryan, TX 77803”

We have had no indication from Lewis that he has attempted to contact the trial court

clerk to obtain a copy of the record.

        Further, we note that Lewis’s motion again was not properly served because not

all parties to the appeal were served. See TEX. R. APP. P. 9.5(a). The Clerk of this Court

and the District Clerk are not parties to the appeal. The State of Texas, represented by

the Brazos County District Attorney, is a party to the appeal. The State was not served.

        Accordingly, because Lewis’s “Second Motion for Extension of Time to File

Response to the Anders Brief” (actually his third motion for extension of time) filed on

November 7, 2013, was not properly served, it is stricken. Lewis’s response to his

counsel’s Anders brief remains due by November 18, 2013. If Lewis wishes to file

another motion for extension of time to file a response, he may do so but he must file a


Lewis v. State                                                                      Page 2
properly served motion and must provide the Court with proof, such as copies of

letters, that he has requested a copy of the Anders brief from his counsel and that he has

requested a copy of the record from the trial court clerk.

        In the absence of a properly and timely filed response, the Court will proceed to

review the proceeding as required by the Anders procedures.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion stricken
Order issued and filed November 21, 2013




Lewis v. State                                                                      Page 3